Citation Nr: 0507108	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-33 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

The propriety of the initial 10 percent disability evaluation 
assigned for service-connected bilateral tinnitus, effective 
November 15, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from May 1958 to July 1973 
and from August 1973 to October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Togus, Maine Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran is in receipt of the maximum evaluation for 
tinnitus under the schedular criteria for Diagnostic Code 
6260.  As a matter of law, separate 10 percent ratings are 
not assignable for tinnitus.


CONCLUSION OF LAW

Entitlement to separate, schedular 10 percent disability 
ratings for bilateral tinnitus is not shown as a matter of 
law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  For the 
reasons enumerated below, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In November 2001, the veteran filed a claim for service 
connection for tinnitus.  In letters dated in November 2001 
and January 2002, the RO informed the veteran of the 
requirements of VCAA.  A rating action in September 2002 
granted the claim and assigned a single 10 percent rating.  
In the November 2003 statement of the case, the veteran was 
provided with the applicable law and regulations regarding 
VCAA.  Considering the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim has been accomplished.

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA' s Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where  the question 
for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


Factual Background

The facts of this case are not in dispute.  The veteran was 
diagnosed with bilateral tinnitus, which is recurrent.  
Service connection for this disability was established in a 
September 2002 rating decision.

The veteran's tinnitus is currently evaluated as 10 percent 
disabling under Diagnostic Code 6260, recurrent tinnitus.  38 
C.F.R. § 4.84, Diagnostic Code 6260 (2004).  Ten percent is 
the maximum scheduler evaluation under this code.

The veteran and his representative contend that a separate 
evaluation is warranted for each ear since the medical 
evidence indicates that the veteran's tinnitus is bilateral.  
In their view, the code, which only refers to the general 
condition of tinnitus, is ambiguous because the schedule of 
ratings does not specify whether a 10 percent rating for 
recurrent tinnitus is applicable to each ear separately or if 
it is the sole compensable rating allowed irrespective of 
whether the manifestation is a unilateral or bilateral.  For 
the reasons set forth below, this claim must be denied.  

Analysis

The Board emphasizes that the veteran's argument on appeal is 
limited to his interpretation of governing legal authority.  
He does not argue that his already service-connected 
disability has increased in severity or that such disability 
results in an unusual disability picture.  Rather, he asserts 
that application of existing law to the existing facts 
supports assignment of separate 10 percent ratings, one 10 
percent rating for each ear.  

The veteran's tinnitus was awarded a 10 percent initial 
evaluation under 38 C.F.R. § 4.87, Diagnostic Code 6260, for 
recurrent tinnitus.  As an initial matter the Board notes 
that Diagnostic Code 6260 was revised effective in June 2003 
to provide that only a single 10 percent evaluation is to be 
assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Diagnostic Code 6260, Note 2 (2004).  This 10 percent 
disability rating represents the maximum schedular rating for 
this disability.  

The amendments do not contain any substantive changes in the 
regulation that affect this particular case, but instead act 
as clarification.  In effect, the revised regulations amend 
the Rating Schedule to state more explicitly the method of 
evaluation of tinnitus under Diagnostic Code 6260 that has 
existed throughout the entire period of this appeal.  The 
intended effect of this action is to codify a long-standing 
VA practice by stating that recurrent tinnitus will be 
assigned only a single 10-percent evaluation whether it is 
perceived in one ear, both ears, or somewhere in the head.  
68 Fed. Reg. at 25,822.

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statues).  The veteran's representative relies on 
this canon of construction for his proposition that the 
regulation must be interpreted to allow two separate and 
distinct ratings for bilateral tinnitus.  

However, Diagnostic Code 6260, prior to the June 2003 
amendment, did not expressly indicate whether, in the case of 
bilateral tinnitus, each ear was to be rated separately.  The 
Supreme Court also held in Brown, however, that "[a]mbiguity 
is a creature not of definitional possibilities but of 
statutory context . . . ." Brown, 513 U.S. at 118 (citations 
omitted).  By reading the rating criteria for Diagnostic Code 
6260 in the context of the remaining provisions of the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, Diagnostic Code 
6260.  The diagnostic code does not distinguish between 
tinnitus that is perceived in one ear, both ears, or within 
the head.  Other diagnostic codes pertaining to the auditory 
system specify whether the rating is to be assigned based on 
unilateral or bilateral involvement (Diagnostic Code 6100 for 
hearing loss, and Diagnostic Code 6207 for loss of auricle).  
Because some of the diagnostic codes pertaining to the 
auditory system distinguishes between unilateral and 
bilateral involvement, it is apparent from the regulation 
that the omission of that language from Diagnostic Code 6260 
was intentional.  Moreover, this interpretation of the 
diagnostic code is not in conflict with 38 C.F.R. § 4.25(b), 
because that regulation specifies that disabilities arising 
from the same disease entity are to be separately rated; 
tinnitus, whether unilateral or bilateral, constitutes the 
same disability.

On May 22, 2003, VA's General Counsel issued a decision 
holding that Diagnostic Code 6260, as in effect prior to June 
10, 1999, and as amended as of that date, a single 10 percent 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  Separate rating for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code. 
VAOPGCPREC 2-03.  The opinion noted "tinnitus is the 
perception of sound in the absence of an acoustic stimulus."  
VAOPGCPREC 2-03, citing "The Merck Manual" 665 (17th Ed. 
1999).  The General Counsel referenced the notice of proposed 
rulemaking in May 2003 for the medical explanation of 
tinnitus that resulted in the amendment to Diagnostic Code 
6260:

True (subjective) tinnitus does not originate in the inner 
ear, although damage to the inner ear may be a precursor of 
subjective tinnitus.  It is theorized that in true tinnitus 
the brain creates phantom sensations to replace missing 
inputs from the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs. . . . [Citations 
omitted.]

True tinnitus, i.e., the perception of sound in the absence 
of an external stimulus, appears to arise from the brain 
rather than the ears.

Based on this medical explanation, the General Counsel found 
that "the perception of noise is the disability identified 
in true tinnitus, and the source of this perceived noise is 
not in either or both ears.  The undifferentiated nature of 
the source of the noise that is tinnitus is the primary basis 
for VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03.

The General Counsel, therefore, determined that the original 
and revised versions of Diagnostic Code 6260; see also 38 
C.F.R. § 4.87 (2004), authorized a single 10 percent rating 
for tinnitus regardless of whether it was perceived as 
unilateral, bilateral, or in the head, and precluded the 
assignment of separate ratings for bilateral tinnitus.

Furthermore, the General Counsel noted that the 2003 
amendment to Diagnostic Code 6260 definitively stating that 
only a single 10 percent disability rating is authorized for 
tinnitus merely restated the law as it existed both prior to 
and after the 1999 amendment.  Accordingly, the rule that 
only a single 10 percent disability rating is authorized for 
tinnitus regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head is for application in 
cases arising both before and after the 1999 amendment.  
VAOPGCPREC 2-03.

The Board observes that precedential opinions of the Chief 
Legal Officer of the Department are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 
F.3d 1058 (Fed. Cir. 2000).

Thus, while the veteran is service-connected for bilateral 
tinnitus, separate compensable ratings are not permitted as a 
matter of law.

The Board notes that the veteran does not argue, and the 
evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code.  Also, there is neither evidence 
nor argument that the tinnitus manifests in symptoms other 
than ringing in the ear or that such results in unusual 
disability to render impracticable application of the Rating 
Schedule.  Thus, the Board finds no basis upon which to 
assign a higher disability evaluation despite consideration 
of the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4 (2004), to include 38 C.F.R. § 
3.321(b)(1) (2004).

Under these circumstances, the Board concludes that an 
increase in the initial 10 percent evaluation is not 
warranted for the veteran's service-connected tinnitus.  
Inasmuch as the 10 percent evaluation reflects the highest 
degree of impairment shown since the date of the grant of 
service connection for tinnitus, and the evaluation has been 
in effect since that time, there is no basis for a staged 
rating in the present case.


ORDER

As the initial 10 percent disability evaluation assigned for 
tinnitus was proper, a higher evaluation is denied.



____________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


